DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Claims 1, 7, 8, and 11, canceled Claims 2 and 4-6, and withdrawn Claims 13-20 in the response filed on 1/27/2021. 
Response to Arguments
Applicant’s arguments, filed 1/27/202, with respect to the rejection(s) of Claims 1, 3, 5, 7-8, and 10-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pub. No. 20130126264 (“Takenoshita”).
Examiner’s Comment
Regarding the limitation(s) "the Zn and Ni are present to avoid the segregated Cu in the modified layer" in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants' specification as it would be interpreted by one of ordinary skill in the art. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994). See MPEP 2111. Specifically, the Examiner notes that this limitation is defined in the specification that Zn and Ni are present so as to fill the gaps of the Cu segregation in a stripe or mesh shape.  Thus, the respective Zn and Ni component and the segregated Cu component are physically separate from each other in the modified layer, and may correspond to either a “grain” or “grain boundary/matrix” known in the art.  Additionally, the present claims are cast in open language, and therefore, both the Zn and Ni component and Cu segregation component are deemed to be inclusive of unrecited element(s)/material(s).


    PNG
    media_image1.png
    397
    539
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation, “Zn and Ni are present to avoid the segregated Cu in a/the lower layer portion of the modified layer” fails to comply with the written description requirement (emphasis added).  Specifically, it appears that the instant claims require segregated Cu to be present in a lower layer portion of the modified layer.  However, Cu is not segregated at all in a lower layer portion in Applicant’s modified layer.  
Appropriate clarification and/or correction are required in the next response. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, which is dependent on Claim 3, recites the Zn and Ni are present to avoid the segregated Cu in the lower layer portion of the modified layer.  Thus, it appears that Claim 8 
Appropriate clarification and/or correction are required in the next response. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20130126267 (“Takenoshita”). 
Takenoshita, as best understood under 112, teaches a ceramic electronic component comprising a ferrite sintered body comprising Cu on CuO basis, a spinel structured crystal containing Fe, Zn, Ni, Cu and O as a main phase, and Cu compound particles present at a grain boundary ([0002] and [0018]).  The lower arbitrary portion of the ferrite sintered body corresponds to Applicant’s ceramic body containing a metal oxide/ferrite containing Cu, Zn, and Ni (i.e. main phase), and the upper arbitrary portion of the ferrite sintered body corresponds to Applicant’s modified layer (main phase and grain boundary).  Takenoshita teaches an electrode comprising a plated metal formed on the modified layer (Abstract, [0014], and [0021]).  
Takenoshita further teaches the Cu is segregated (the culmination of the Cu compound particles present at a grain boundary [0014]) in its upper and lower layer portions of the modified 
Regarding the limitations “metal oxide is melted and solidified”, “plated metal”, “at least one of metal elements constituting the metal oxide is reduced”, “plating deposition properties”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785